In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-228 CR

____________________


JIM ISSAC SADDLER, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 359th District Court
Montgomery County, Texas

Trial Cause No. 06-01-00493-CR




MEMORANDUM OPINION
 A jury found Jim Isaac Saddler guilty of possession of a controlled substance, cocaine,
in an amount of four grams or more but less than 200 grams. (1) See Tex. Health & Safety
Code Ann. § 481.115(d) (Vernon 2003).  The trial court sentenced Saddler as a habitual
offender to forty years of confinement in the Texas Department of Criminal Justice,
Correctional Institutions Division.
	On appeal, Saddler's counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On February 21, 2008, we granted an extension of time for the appellant to file
a pro se brief.  We received no response from appellant. 
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005); cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm
the trial court's judgment. (2)
	AFFIRMED.
							_________________________________
								     HOLLIS HORTON
									     Justice

Submitted on May 28, 2008
Opinion Delivered June 11, 2008								
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.
1. Although the indictment spells the appellant's middle name "Issac" his signature
appears in the record as "Jim Isaac Saddler, Jr."
2. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.